DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10672723. Although the claims at issue are not identical, they are not patentably distinct from each other because claim of the instant application is directed to essentially similar limitation as in claim 13 of US Patent No 10672723. Claims 1 and 19 of the instant application is broader than claim 13 of  US Patent No 10672723 by omitting other features recited in claim 13 of  US Patent No 10672723 such as “at least one switch coupled in series with the FET”
Comparing the current application with patent 10672726 as follows
Current application  No. 16/875615
 US Patent No 10672726
1. (Original) An integrated circuit fabricated on a silicon-on-insulator (SOI) substrate, including at least one metal-oxide-semiconductor field effect transistor (FET) susceptible to accumulated charge and having DS characteristic and configured such that, in a standby mode, the FET maintains essentially the same VDS characteristic as during an active mode.  

19. (Original) An integrated circuit fabricated on a silicon-on-insulator (SOI) substrate, including at least one metal-oxide-semiconductor field effect transistor (MOSFET) susceptible to accumulated charge and configured within a circuit to have a drain DC voltage and a source DC voltage during an active mode, and further configured such that, in a standby mode, the MOSFET maintains essentially the same drain DC voltage and source DC voltage as during the active mode.
An integrated circuit susceptible to accumulated charge and fabricated on a silicon-on-insulator (SOI) substrate, including: (a) at least one metal-oxide-semiconductor field effect transistor (FET) having a VDS characteristic and a VGS characteristic; and (b) at least one switch coupled in series with the FET and configured to be set to a standby mode in which no significant current flows through the at least one FET while maintaining essentially the same VDS characteristic and VGS characteristic for the at least one FET as during an active mode, thereby eliminating or reducing changes in accumulated charge.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 and 19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Wagh et al. (US 9837965 and Wagh hereinafter)
Regarding claim 1, Wagh  discloses an integrated circuit [fig. 11, col. 19, ln 34-67] fabricated on a silicon-on-insulator (SOI) substrate [col. 19, ln 34-67], including at least one metal-oxide-semiconductor field effect transistor (FET) [e.g. M’4/M’3/M’2/M’1] susceptible to accumulated charge and having a VDS characteristic and configured such that, in a standby mode, the FET maintains essentially the same VDS characteristic as during an active mode [provides voltages at the common source-drain nodes of the transistors (M'4, M'3, M'2, M'1) of the stack (1010) in the standby mode of operation that are within 0.5 V of respective common source-drain nodes voltages in the active mode of operation, col. 18, ln 4-24].
Regarding claim 3, Wagh discloses [see fig. 11] further including at least one substrate contact near at least one FET.
Regarding claim 19, Wagh discloses an integrated circuit [fig. 11, col. 19, ln 34-67] fabricated on a silicon-on-insulator (SOI) substrate [col. 19, ln 34-67], including at least one metal-oxide-semiconductor field effect transistor (MOSFET) [e.g.M’4/M’3/M’2/M’1] susceptible to accumulated charge and configured within a circuit [1010, fig. 11] to have a drain DC voltage [drain voltage]  and a source DC voltage [source voltage] during an active mode [para. 37-42], and further configured such that, in a standby mode, the MOSFET maintains .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wagh et al. in view of  Tasbas et al. (US 9837412 and Tasbas hereinafter)
Regarding claim 2, Wagh discloses all the features with respect to claim 1 as indicated above. Wagh does not explicitly disclose wherein the SOI substrate includes a trap rich layer susceptible to accumulated charge in or near such trap rich layer.
	However, Tasbas discloses wherein a SOI substrate includes a trap rich layer [e.g. 402 of Fig. 4I, col. 12, lines 52-67 and col. 13, lines 1-21]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Wagh by incorporating a trap rich layer as thought in Wagh in order to drive a bridge circuit in order to improve the SOI substrate.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wagh et al. 

.
Allowable Subject Matter
Claims 5-9 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842